Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 1 of 23 Page ID #:721



       Jorge Gonzalez SBN 100799            Carolyn Y. Park SBN 229754
   1   A PROFESSIONAL CORPORATION           LAW OFFICE OF CAROLYN PARK
       2485 Huntington Dr., Ste. 238        595 Lincoln Ave., SUITE 200
   2   San Marino, CA 91108-2622            Pasadena, CA 91103
       t. 626-328-3081                      t. 213-290-0055
   3   e. jgonzalezlawoffice@gmail.com      e. carolynyoungpark@gmail.com
   4   Paul Hoffman SBN 71244               Arnoldo Casillas SBN 158519
       Michael D. Seplow SBN 150183         Denisse O. Gastélum SBN 282771
   5   Aidan C. McGlaze SBN 277270          CASILLAS & ASSOCIATES
       Kristina A. Harootun SBN 308718      3777 Long Beach Blvd., 3RD FLO,
   6   John Washington SBN 315991           Long Beach, CA 90807
       SCHONBRUN SEPLOW HARRIS,             t. 323-725-0350
   7   HOFFMAN & ZELDES LLP                 e. acasillas@casillaslegal.com
       11543 W. Olympic Blvd.               e. dgastelum@casillaslegal.com
   8   Los Angeles, California 90064
       t. 310-396-0731; f. 310 399-7040     Morgan E. Ricketts SBN 268892
   9   e. hoffpaul@aol.com                  RICKETTS LAW
       e. mseplow@sshhzlaw.com              540 El Dorado Street, Ste. 202
  10   e. amcglaze@sshhzlaw.com             Pasadena, CA 91101
       e. kharootun@sshhzlaw.com            t. 213-995-3935
  11   e. jwashington@sshhlaw.com           e. morgan@morganricketts.com
  12
       Attorneys for Plaintiffs.
  13
  14                               UNITED STATES DISTRICT COURT
  15                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  16                                             Case No.: 2:20-cv-07870-DMG-PD
       KRIZIA BERG, GRACE BRYANT,                Assigned to: Honorable Dolly M. Gee
  17   JAMES BUTLER, NOELANI DEL
       ROSARIO-SABET, LINDA JIANG,
  18   SEBASTIAN MILITANTE,                      PLAINTIFFS’ SUPPLEMENTAL
       CHRISTIAN MONROE, MATTHEW                 REPLY BRIEF IN SUPPORT OF
  19   NIELSEN, EMANUEL PADILLA,                 THEIR REQUEST FOR INTERIM
       SHAKEER RAHMAN, AUSTIN                    INJUNCTIVE RELIEF
  20   THARPE, TRAVIS WELLS,
       DEVON YOUNG, individually and on
  21   behalf others similarly situated,
  22                               PLAINTIFFS,
        v.
  23
       COUNTY OF LOS ANGELES, a
  24   municipal entity, SHERIFF ALEX
       VILLANUEVA, and DOES 1-10
  25   inclusive,
  26                               DEFENDANTS.
  27
  28
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 2 of 23 Page ID #:722




   1                                              TABLE OF CONTENTS
   2
        I.     INTRODUCTION ............................................................................................. 1
   3
        II. CONTRARY TO DEFENDANTS’ ASSERTIONS, THE EVIDENCE
   4        DEMONSTRATES THAT INTERIM INJUNCTIVE RELIEF IS
            NEEDED. .......................................................................................................... 2
   5
                   A. Plaintiffs Submitted Evidence Documenting Seven Separate,
   6                  Recent Instances of Coordinated LASD Misconduct and Excessive
   7                  Force. ..................................................................................................... 2
   8               B. Being Dressed in Defensive Gear to Protect Against Deputy
                       Violence is NOT Proof that Demonstrators Assaulted Deputies. ......... 6
   9
                   C. Plaintiffs Linda Jiang, Grace Bryant, and Emanuel Padilla Fear of
  10                   Injury from LASD’s Unlawful Use of Force Has Had a Deterrent
  11                   Effect on Their Participation in Demonstrations. .................................. 6

  12    III. PLAINTIFFS ARE ENTITLED TO INJUNCTIVE RELIEF AGAINST
             THE LASD PURSUANT TO THE BANE ACT-CIVIL CODE SECTION
  13         52.1. ................................................................................................................... 8
  14    IV. THE LASD’S DEMONSTRATED DE FACTO POLICY OR PRACTICE
            FOR LESS-LETHAL FORCE READILY SATISFIES MONELL. ............... 11
  15
        V. DEFENDANTS MISREAD ALL THE CASELAW FOLLOWING
  16       ZEPEDA. ......................................................................................................... 14
  17    VI. PLAINTIFFS HAVE STANDING FOR INJUNCTIVE RELIEF. ................ 16
  18    VII. CONCLUSION ............................................................................................... 17
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                      -i-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 3 of 23 Page ID #:723




   1                                         TABLE OF AUTHORITIES
                                                                                                                   Page(s)
   2
        Federal Cases
   3
   4 Blankenhorn v. City of Orange,
      485 F.3d 463 (9th Cir. 2007) ................................................................................... 11
   5
   6 Bresgal v. Brock,
      843 F.2d 1163 (9th Cir. 1987) ........................................................................... 15, 16
   7
   8 Chaudhry v. City of Los Angeles,
      751 F.3d 1096 (9th Cir. 2014) ................................................................................. 10
   9
  10 City of Canton, Ohio v. Harris,
      489 U.S. 378 (1989) ................................................................................................ 12
  11
  12 City of Los Angeles v. Lyons,
      461 U.S. 95 (1983) .................................................................................................. 16
  13
  14 City of Oklahoma City v. Tuttle,
      471 U.S. 808 (1985) ................................................................................................ 13
  15
  16 Don't Shoot Portland v. City of Portland,
      2020 WL 3078329 (D. Or. June 9, 2020)................................................................ 17
  17
  18 Easyriders Freedom F.I.G.H.T. v. Hannigan,
      92 F.3d 1486 (9th Cir. 1996) ....................................................................... 14, 15, 16
  19
  20 Felder v. Casey,
      487 U.S. 131 (1988) .................................................................................................. 9
  21
  22 Hernandez v. City of San Jose,
      241 F. Supp. 3d 959 (N.D. Cal. 2017) .................................................................... 14
  23
  24 Hunter v. Cnty. of Sacramento,
      652 F.3d 1225 (9th Cir. 2011) ................................................................................. 14
  25
  26 Monell v. Department of Social Services of City of New York,
      436 U.S. 658 (1978) .........................................................................................passim
  27
  28

                                                                  -ii-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 4 of 23 Page ID #:724




   1                                 TABLE OF AUTHORITIES – CONT’D
                                                                                                                   Page(s)
   2
        Federal Cases (cont’d)
   3
   4 Multi-Ethnic Immigrant Workers Org. Network v. City of L.A.,
      246 F.R.D. 621 (C.D. Cal. 2007) ...................................................................... 16, 17
   5
   6 Navarro v. Block,
      250 F.3d 729 (9th Cir. 2001) ................................................................................... 13
   7
   8 Nelson v. City of Davis,
      685 F.3d 867 (9th Cir. 2012) ................................................................................... 11
   9
  10 Pembaur v. City of Cincinnati,
      475 U.S. 469 (1986) ................................................................................................ 12
  11
  12 Reese v. City of Sacramento,
      888 F.3d 1030 (9th. Cir. 2018) ................................................................................ 10
  13
  14 Starr v. Baca,
      652 F.3d 1202 (9th Cir. 2011) ................................................................................... 2
  15
  16 Thomas v. County of Los Angeles, 2:90-CV- 05217 TJH, overturned in 1993,
      978 F.2d 504 (1992) .................................................................................................. 2
  17
  18 Trevino v. Gates,
      99 F.3d 911 (9th Cir. 1996) ..................................................................................... 13
  19
  20 Velazquez v. City of Long Beach,
      793 F.3d 1010 (9th Cir. 2015) ................................................................................. 14
  21
  22 Zepeda v. INS,
      753 F.2d 719 (9th Cir. 1985) ............................................................................. 14, 15
  23
  24 State Cases
  25 Holt v. Kelly,
  26 20 Cal.3d 560 (1978) ................................................................................................. 8
  27 Minsky v City of Los Angeles,
  28 11 Cal.3d 113 (1974) ................................................................................................. 8

                                                                 -iii-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 5 of 23 Page ID #:725




   1                                 TABLE OF AUTHORITIES – CONT’D
                                                                                                                   Page(s)
   2
        State Cases (cont’d)
   3
   4 Potstada v. City of Oakland,
      30 Cal.App.3d 1022 (1973) ....................................................................................... 9
   5
   6 Williams v. Horvath,
      16 Cal.3d 834 (1976) ................................................................................................. 9
   7
   8 Federal Statutes
   9 42 U.S.C. Section 1983.......................................................................................passim
  10
        State Statutes
  11
  12 Government Code Section 820.2 ............................................................................... 11
  13 Government Code Section 905 .................................................................................... 8
  14
        Government Code Section 911.2 ................................................................................. 9
  15
  16 Government Code Section 912.4 ................................................................................. 9
  17 Cal. Civil Code Section 3423 .............................................................................. 10, 11
  18
     Civil Code Section 52.1 ............................................................................................... 8
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                 -iv-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 6 of 23 Page ID #:726




   1    I.   INTRODUCTION
   2         If the Los Angeles County Sheriff’s Department (“LASD”) adhered to its
   3 written policies regarding the use of less-lethal force, Plaintiffs would not be pursuing
   4 these claims and there would be no need for preliminary injunctive relief.
   5 Unfortunately, despite Defendants’ deflections and distortions in their Supplemental
   6 Opposition (Dkt. 32), the documented facts confirm that the LASD is in fact operating
   7 under a dangerous de facto policy – i.e., a recurring, sanctioned custom or practice –
   8 of unleashing violent, potentially disfiguring or even lethal force, against protesters
   9 who pose no danger to anyone and are simply asserting their constitutionally protected
  10 rights. There is an urgent need for preliminary injunctive relief to prevent any further
  11 instances where such unlawful force is deployed.
  12         Contrary to Defendants’ mischaracterizations, Plaintiffs do not seek to tie the
  13 LASD’s hands when it comes to enabling deputies to protect themselves or others, or
  14 to intervene to prevent unlawful activity. In fact, neither Plaintiffs nor the putative
  15 classes in this action have engaged in violence or other unlawful activity, such as
  16 looting, that would warrant the deployment of less-lethal force.
  17         Under well-established law, the use of these damaging weapons against
  18 peaceful protesters is unreasonable. However, in recent months, the LASD has
  19 repeatedly and unapologetically done so, in a coordinated fashion – deputies acting in
  20 concert, supported by their Department, as opposed to a stray “rogue actor” – giving
  21 every indication that this unlawful and dangerous practice will remain the de facto
  22 reality unless this Court intervenes.
  23         Similarly specious, Defendants’ technical challenges to Plaintiffs’ compelling
  24 justifications for preliminary injunctive relief miss the mark entirely. Under both the
  25 Bane Act and Section 1983 (through Monell), Plaintiffs’ claims are far more than
  26 colorable – they fit within the contours of well-established law, demonstrating a high
  27 likelihood of success on the merits. Plaintiffs’ entitlement to injunctive relief is
  28

                                                 -1-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 7 of 23 Page ID #:727




   1 equally clear, and they have standing to pursue such relief on behalf of the putative
   2 class members.
   3   II.   CONTRARY TO DEFENDANTS’ ASSERTIONS, THE EVIDENCE
   4         DEMONSTRATES THAT INTERIM INJUNCTIVE RELIEF IS
   5         NEEDED.
   6      A. Plaintiffs Submitted Evidence Documenting Seven Separate, Recent
   7         Instances of Coordinated LASD Misconduct and Excessive Force.
   8         Plaintiffs provided the Court with evidence of LASD misconduct at
   9 demonstrations in the past several weeks, beginning on August 25, 2020, up to
  10 September 25, 2020. At least seven different events occurred, in various parts of the
  11 County, presumably under different commands, involving the same dangerous and
  12 unlawful misconduct by deputies.1
  13
  14         1
                Disregarding the scope of this lawsuit, Defendants attempt to minimize their
  15   current, recurring civil rights abuses by claiming Plaintiffs only cited five
       indiscriminate uses of less lethal tools over LASD’s 150-year history. Although the
  16   LASD’s history is not at issue here, this disingenuous distortion is readily refuted by
  17   reference to the public record. See, e.g., Los Angeles Times, “L.A. County
       supervisors to consider motion seeking options to remove Sheriff Villanueva” (Oct.
  18   26, 2020), available at https://www.latimes.com/california/story/2020-10-
  19   26/supervisors-motion-remove-sheriff-villanueva (quoting Supervisor Mark Ridley-
       Thomas describing Villanueva as being “increasingly viewed as a liability,” and
  20   claiming the County had paid out “$149 million in the last five years to settle lawsuits
  21   and satisfy judgments in cases in which deputies were involved in incidents that
       include civil rights violations, excessive force, sexual assaults and killings.”).
  22          Indeed, over the last 30 years there have been multiple serious civil rights
  23   abuses by LASD leading to public scrutiny, including the Kolts Commission Report
       that resulted in the appointment of Special Counsel Merrick J. Bobb to conduct
  24   civilian oversight through the 90’s, an injunction issued against the notorious
  25   Lynwood station (Thomas v. County of Los Angeles, 2:90-CV- 05217 TJH)
       (overturned in 1993, 978 F.2d 504 (1992)), and Starr v. Baca, 652 F.3d 1202 (9th Cir.
  26   2011) in which a complaint was held to have sufficiently alleged supervisory liability
  27   against the Sheriff (Leroy Baca) for deliberate indifference based on his knowledge
       of and acquiescence in unconstitutional conduct by his subordinates. Moreover, the
  28   less-lethal weapons available today had not been invented 100 years ago, let alone
                                                  -2-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 8 of 23 Page ID #:728




   1        On August 25, 2020, at a demonstration in downtown Los Angeles, no dispersal
   2 order or warning was given before deputies fired rubber bullets, pepper balls
   3 indiscriminately at protesters, including legal observers from the NLG. See Dkt. 28
   4 at 2:20–6:3 (citing to Declarations of Barbadillo, Meyer, Mischo, O’Neil, Singh, and
   5 Tinnel, providing detailed descriptions of dangerous misconduct).             Notably,
   6 Defendants do not address this incident at all in their Supplemental Opposition (Dkt.
   7 32).
   8        On September 5, 2020, peaceful protesters in front of the South Central station
   9 on Imperial met the same fate: indiscriminate use of less-lethal munitions without
  10 warning or dispersal order, including tear gas overcoming a seven year old child. See
  11 Dkt. 28 at 6:4–7:4 (citing Declarations of Barbadillo, Ramirez, O'Neil, and Franco,
  12 describing Sept. 5 misconduct). On September 7, at the same location, less lethal
  13 munitions were used against peaceful protesters without warning, injuring 20-year-
  14 old Imorie Recio. See Dkt. 28 at 7:5–8:2. Again, Defendants do not address either of
  15 these incidents in their Supplemental Opposition.
  16        The next night, September 8, again at the station on Imperial, deputies gave a
  17 dispersal order allowing protesters five minutes to leave, then followed them as they
  18 left in mass, shooting at them with less lethal munitions despite being non-violent and
  19 in the process of retreating. See Dkt. 28 at 8:3–19. Defendants counter Plaintiffs’
  20 reference to the September 8 video (Dkt. 28 at 8 n.4) by arguing Plaintiffs ignored the
  21 first 12 minutes of behavior, including that demonstrators created a shield wall and
  22 were seen holding a water bottle. This behavior is not proof of any assaultive behavior
  23 against deputies, and does not justify the use of less-lethal weapons. Furthermore,
  24 they point out two individuals running, but the video does not depict them throwing
  25 any objects, as argued by Defendants. What the video does depict, critically, is that
  26
  27
     150 years ago. In any event, however, the history is not at issue in this litigation,
  28 which pertains solely to the LASD’s current unlawful and dangerous practices.

                                                -3-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 9 of 23 Page ID #:729




   1 the demonstrators were retreating, in apparent compliance with the dispersal order,
   2 and that after retreating about 30-50 meters, the deputies began to open fire on and
   3 chase the demonstrators down the street. Id. There does not appear to be any
   4 justifiable reason for them to deploy the less lethal weapons, especially in the manner
   5 depicted: indiscriminately and repeatedly.
   6          The next night, on September 9, a man providing supplies such as water and
   7 snacks to demonstrators had his tires slashed, and was accosted by deputies and
   8 almost arrested when he returned. See Dkt. 28 at 9:1–11.
   9          The week of events culminated with a press conference denouncing this
  10 mistreatment, held on September 11 in front of the South Central station and attended
  11 by a small scattering of protesters and press corps. Deputies in riot gear amassed in
  12 front and cordoned off the press conference with their “slinky” barrier, a show of force
  13 clearly made for its intimidating and threatening character. See Dkt. 28 at 9:12–23.
  14 They even tried to snatch one of the speakers over the barrier because he was taking
  15 their pictures. See id. Defendants argue that at no point did the deputies interfere
  16 with anyone speaking, but they ignore that the import of their intimidation tactics was
  17 clear.
  18          Finally, Plaintiffs cite to the demonstration held in West Hollywood on
  19 September 25, where demonstrators used vehicles as a barrier against unwarranted
  20 attacks on protesters. Deputies tried to forcibly remove people from the vehicles, and
  21 used a riot shield to strike one in his legs as he lay on the ground in a fetal position.
  22 See Dkt. 28 at 10:20–11:15. People standing nearby and across the street witnessing
  23 the event were shot at with pepper balls and deputies began throwing flash bang
  24 grenades at them. See Dkt. 25-1, Barbadillo Decl. ¶¶ 28–29, 24. Asa Juleff was struck
  25 in the face and collarbone despite being 50 feet away. See Dkt. 25-1, Barbadillo Decl.
  26 at ¶¶ 25-34; Dkt. 25-2, Juleff Decl. at ¶¶ 9-12. The report that deputies struck the
  27 protester because a deputy had dropped his gun seems not only incredible, but begs
  28 several questions: how could the firearm have been caused to “fall to the ground” if

                                                 -4-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 10 of 23 Page ID #:730




    1 it was properly secured and holstered? Why didn’t the deputy simply prioritize
    2 recovering the handgun?
    3        The fact that some demonstrators were struck by vehicles the previous night
    4 and had tried to apprehend the drivers is not evidence of assaultive behavior against
    5 deputies, and does not, under the standards shown in briefing, justify the use of less-
    6 lethal weapons against non-violent demonstrators, especially when the deployment of
    7 these weapons was not related to the events tied to the encroachment by vehicles on
    8 the marchers. Ultimately, Defendants’ own narrative confirms the very practice
    9 Plaintiffs are challenging, and they admit that “deputies deployed a brief volley of
   10 less lethal tools.” Dkt. 32 at 6:19. To the extent such force was directed at direct
   11 threats or protesters engaged in unlawful behavior, the supposedly “brief volley” is
   12 not objectionable. However, Defendants gloss over the critical point: the force was
   13 deployed indiscriminately, risking serious or permanent injury to peaceful protesters
   14 against whom the use of such dangerous weapons was not justified or lawful.
   15        While the LASD may claim there is no official policy to treat demonstrators in
   16 a violent manner, Plaintiffs’ declarations demonstrate a pattern of misconduct across
   17 the County, with incidents in locations patrolled by four different stations (Downtown
   18 L.A., Compton, South Central, and West Hollywood).            On multiple occasions,
   19 deputies acted with the same type of violence each night, unjustly and unnecessarily
   20 injuring innocent protesters, legal observers, and members of the press.
   21        The YouTube video of August 31, 2020 (Dkt. 23-1, Exhibit A, available at
   22 https://www.youtube.com/watch?v=LIVXym2kaX4) does not show any assaults
   23 against deputies by protesters. At all times they are peaceful and non-violent. Only
   24 one incident is shown, when deputies chase a person and arrest them. The acts leading
   25 to the arrest are not shown, only that the person arrested is carrying a large
   26 megaphone. Demonstrators off camera can be heard challenging why the person was
   27 targeted for arrest. Id. at 7:50, 8:23-30. Otherwise, the video does not depict any
   28 conduct justifying the indiscriminate use of less-lethal weapons.

                                                 -5-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 11 of 23 Page ID #:731




    1         The declaration of Raymond Sakai (Dkt. 34, p. 4 of 30), referencing the videos
    2 marked as Exhibits D and E, does not justify the use of less-lethal weapons, as the
    3 attacks on demonstrators by vehicles did not prompt their use. Nor does the “doxing”
    4 event outside a deputy’s home justify the use of less lethal weapons against
    5 demonstrators on the dates cited. It is simply not relevant, because it is remote in time
    6 and place from when they were used. The misconduct of others simply does not
    7 justify the use of dangerous force against peaceful protesters.2
    8     B. Being Dressed in Defensive Gear to Protect Against Deputy Violence is
    9         NOT Proof that Demonstrators Assaulted Deputies.
   10         Defendants also argue that demonstrators were outfitted with shields,
   11 umbrellas, helmets, goggles, and body armor. This is not evidence that demonstrators
   12 assaulted deputies. Rather, it is evidence that demonstrators acted prudently in
   13 expecting violence from LASD, in light of the clear and recurring practices of the
   14 LASD to deploy such force indiscriminately, and were taking steps to avoid or prevent
   15 injury.
   16     C. Plaintiffs Linda Jiang, Grace Bryant, and Emanuel Padilla Fear of
   17         Injury from LASD’s Unlawful Use of Force Has Had a Deterrent Effect
   18         on Their Participation in Demonstrations.
   19         Defendants take issue with the fact that the declarations submitted by Plaintiffs
   20 in support of their request for injunctive relief were from putative class members and
   21 not the named Plaintiffs. While Plaintiffs contend that the declarations submitted by
   22 these putative class members provide sufficient justification for the requested relief,
   23 Plaintiffs are submitting the declarations of Plaintiffs and proposed Class
   24 Representatives Linda Jiang, Grace Bryant, and Emanuel Padilla who have attended
   25
   26         Defendants have objected to Plaintiffs citing to various websites for publicly
              2


   27 available materials as lacking foundation. However, Defendants themselves have
      cited to similar materials on the internet in their papers. Moreover, these materials are
   28 self- authenticating and there can be little dispute as to their authenticity.

                                                  -6-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 12 of 23 Page ID #:732




    1 other demonstrations since being subjected          to less- lethal munitions during a
    2 demonstration in Compton on June 21, 2020. See Declaration of Linda Jiang (“Jiang
    3 Decl.”) at ¶¶ 3-4; Declaration of Grace Bryant (“Bryant Decl.”) at ¶¶ 4, 5; Declaration
    4 of Emanuel Padilla (“Padilla Decl.”) at ¶¶ 3-4, 5; see also Dkt. 1, ¶ 20 (describing
    5 June 21 incident).
    6        Plaintiff Jiang was present at a peaceful demonstration on August 25, 2020 in
    7 which the LASD deployed less lethal weapons which injured protesters even though
    8 she did not witness anything that would justify their use. See Jiang Decl. at ¶¶ 6-7.
    9 Moreover, Plaintiff Jiang also during a peaceful demonstration on September 6, 2020.
   10 Id. at ¶ 8. However, when deputies began shooting, she decided to leave because she
   11 was afraid that she would be hit again, even though she wanted to remain. Id. Plaintiff
   12 Jiang would go to more demonstrations if she knew she would be safe from deputies
   13 indiscriminately using force on her. Id. at ¶ 9.
   14        Plaintiff Bryant also attended several more demonstrations after June 21, 2020
   15 but stopped going after witnessing more incidents where LASD used force without
   16 provocation.     Bryant Decl. ¶ 5.     Plaintiff Bryant would have attended more
   17 demonstrations if it were not for LASD’s unlawful use of force. Id. at ¶ 6.
   18        Plaintiff Padilla attended demonstrations on September 5, 7, 11, 19, and 25.
   19 Padilla Decl. ¶¶ 5-11. On September 5, 7, and 9, LASD deputies used less-lethal force
   20 on peaceful protestors. Id. at ¶¶ 6-8. On September 5 specifically, even a small child
   21 was hit with tear gas or pepper spray.           Id. at ¶ 6.   At the West Hollywood
   22 demonstrations on September 19 and 25, Plaintiff Padilla also witnessed various
   23 forms of LASD’s unlawful and aggressive conduct, including LASD deputies beating
   24 a demonstrator with a shield. Id. at ¶¶ 9-11. Plaintiff Padilla is forced to leave
   25 demonstrations early due to LASD’s indiscriminate use of force. Id. at ¶ 13.
   26        Accordingly, Plaintiffs’ declarations demonstrate that the LASD’s use of
   27 projectiles and chemical agents against peaceful protesters has had a chilling effect
   28 on their First Amendment rights, thereby justifying the relief sought by Plaintiffs.

                                                 -7-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 13 of 23 Page ID #:733




    1 III.    PLAINTIFFS ARE ENTITLED TO INJUNCTIVE RELIEF AGAINST
    2         THE LASD PURSUANT TO THE BANE ACT-CIVIL CODE SECTION
    3         52.1.
    4         As set forth in Plaintiffs’ initial briefing, it is clear that Plaintiffs may obtain
    5 injunctive relief against the LASD under the Bane Act without having to demonstrate
    6 that the LASD’s unlawful actions against peaceful protesters were pursuant to an
    7 official policy or custom. While Defendants have tacitly conceded that a claim
    8 against the LASD under the Bane Act can be based on vicarious liability and thus
    9 does not require proof of an official custom or practice, Defendants nonetheless offer
   10 several feeble arguments in a vain attempt to rebut the fact that Plaintiffs have a viable
   11 claim for injunctive relief under the Bane Act.
   12         First, Defendants mistakenly argue that Plaintiffs have failed to comply with
   13 the Government Claims Act and therefore cannot assert a Bane Act claim. This
   14 argument is utterly without merit. Indeed, the law is crystal clear that the Government
   15 Claims Act does not apply to claims for injunctive relief or similar non-monetary
   16 remedies. See Minsky v City of Los Angeles, 11 Cal.3d 113, 117 (1974) (“the language
   17 of [Government Code] section 905 makes clear that the requirements for presentation
   18 of claims apply only to ‘claims for money or damages’ and not to claims for other
   19 forms of relief . . .”); see also Holt v. Kelly, 20 Cal.3d 560, 564-65 (1978)
   20 (Government Claims Act not applicable to mandamus proceeding which was not an
   21 action for damages). Therefore, the Government Claims Act has no bearing on
   22 Plaintiffs’ claim for injunctive relief under the Bane Act.3
   23
   24         3
                 Defendants argue that the initial TRO application was based on the original
   25   Complaint since the First Amended Complaint had not been filed until at the time
        Plaintiffs filed their application. This argument lacks merit. Even if Plaintiffs had not
   26   filed a First Amended Complaint, their original Complaint clearly seeks injunctive
   27   relief on behalf of the Plaintiffs and the putative class based on Civil Code Section
        52.1. See Complaint, Dkt. 1 at page 41, line 24 (asserting claim for injunctive relief
   28   pursuant to Civil Code Section 52.1, among other statutes); see also id. at page 37,
                                                   -8-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 14 of 23 Page ID #:734




    1        In any event, Plaintiffs complied with the Government Claims Act when they
    2 presented their claim to the County of Los Angeles on September 4, 2020. After 45
    3 days (i.e., on October 18, 2020), the claim was deemed to have been denied by
    4 operation of law. See Cal. Gov. Code § 912.4 (c); see also Potstada v. City of
    5 Oakland, 30 Cal.App.3d 1022, 1026 (1973), superseded by statute on other grounds
    6 (“If the governing body ‘fails or refuses’ to act on a claim within the 45-day period
    7 provided for in section 912.4, the claim is deemed rejected by the governing body on
    8 the last day of the period within which the governing body is required to act upon the
    9 claim . . .”). Accordingly, Plaintiffs were not required to wait for a rejection notice
   10 before filing their First Amended Complaint seeking damages under state law since
   11 they filed their First Amended Complaint on October 21, 2020—after their
   12 Government Claim was deemed rejected by the County.
   13        Defendant’s suggestion on page 8 of their brief that Plaintiffs’ filing of the
   14 initial complaint—which only asserted damages claims under Section 1983—prior to
   15 having filed their Government claim somehow bars Plaintiffs from filing a First
   16 Amended Complaint which adds claims under California law, is absurd. The initial
   17 complaint did not assert any damages claims under California law—only under
   18 federal law, for which a Government Claim is not required. See Williams v. Horvath,
   19 16 Cal.3d 834, 842 (1976) (“[W]e hold that the claim provision of [Government Code]
   20 section 911.2 is inoperative in an action brought under section 1983”); see also Felder
   21 v. Casey, 487 U.S. 131, 141, 153 (1988). It is beyond dispute that Plaintiffs have
   22 complied with the Government Claims Act by presenting their claim to Defendants
   23 within six months of accrual and waiting at least 45 days after their claim was
   24 presented to file their First Amended Complaint. Accordingly, there is absolutely no
   25 basis to dispute that Plaintiffs have satisfied the procedural requirements of the
   26
   27 line 2 (referring to Bane Act as a common class question). Therefore, both the initial
      Complaint and the operative First Amended Complaint seek injunctive relief under
   28 the Bane Act.

                                                 -9-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 15 of 23 Page ID #:735




    1 Government Claims Act; any argument to the contrary is patently frivolous. Thus,
    2 Defendants’ procedural challenges to Plaintiffs’ claim for injunctive relief under the
    3 Bane Act must be rejected.4
    4         Defendants’ other arguments regarding the viability of Plaintiffs’ claim for
    5 injunctive relief under the Bane Act also fail. First, as discussed in Plaintiffs’ initial
    6 supplemental brief, the elements for a claim of excessive force under the Bane Act
    7 are essentially the same as those for an excessive force claim under 42 U.S.C. Section
    8 1983. See Chaudhry v. City of Los Angeles, 751 F.3d 1096, 1105 (9th Cir. 2014)).
    9 To the extent that Plaintiffs are required to show specific intent, the evidence
   10 submitted demonstrates that LASD deputies acted with “reckless disregard” for the
   11 protesters’ constitutional rights by deploying dangerous projectiles and chemical
   12 agents against peaceful protesters, which is sufficient under the Bane Act. See Reese
   13 v. City of Sacramento, 888 F.3d 1030, 1040 (9th. Cir. 2018). Plaintiffs have submitted
   14 compelling evidence of the LASD’s deliberate use of excessive force against peaceful
   15 protesters which clearly constitutes “threats, intimidation or coercion” and satisfies
   16 the elements necessary for injunctive relief under the Bane Act.
   17         Defendants’ contention that Plaintiffs’ Bane Act claims are somehow
   18 precluded by other California statutes lacks merit. Defendants cite an inapplicable
   19 statute, Cal. Civil Code Section 3423, and several cases under that statute dealing with
   20 injunctive relief sought by a cabaret, an escort service and a gambling operation, to
   21 argue that it would be impermissible for this Court to enjoin the LASD’s use of
   22 excessive force against peaceful protesters. Dkt. 32 at 9:10-23. Civil Code Section
   23
   24         4
                Defendants have objected that Plaintiffs have not submitted a copy of their
   25   Government Claim to the Court. However, this is completely unnecessary since there
        is no such requirement for an injunctive relief under the Bane Act. Plaintiffs see no
   26   need to clutter the docket with extraneous documents. However, should the Court
   27   request, Plaintiffs will submit a copy of their Government Claim as well as the
        postcard received from the County acknowledging that the claim was submitted on
   28   September 4, 2020.
                                                  -10-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 16 of 23 Page ID #:736




    1 3423 addresses the “execution of a public statute by officers of the law for public
    2 benefit” and the cases cited by Defendants dealt with statutes promoting “public
    3 morality.” Accordingly, Section 3423 has no bearing whatsoever on the issuance of
    4 injunctive relief in this case.
    5         Furthermore, Defendants, without any analysis, falsely suggest that
    6 Government Code Section 820.2 (which provides for immunity for discretionary acts)
    7 somehow immunizes them from liability for using excessive force against peaceful
    8 protesters. However, Section 820.2 provides no such immunity. See Blankenhorn v.
    9 City of Orange, 485 F.3d 463, 487 (9th Cir. 2007) (holding that Section 820.2 does
   10 not provide immunity for the use of excessive force by police). Accordingly, Plaintiffs
   11 are entitled to injunctive relief against the LASD under the Bane Act.
   12 IV.     THE LASD’S DEMONSTRATED DE FACTO POLICY OR PRACTICE
   13         FOR LESS-LETHAL FORCE READILY SATISFIES MONELL.
   14         Rather than address the particular factual circumstances Plaintiffs have
   15 presented to the Court, the LASD presents a skewed, generalized, and conclusory
   16 rendition of the facts regarding its recent, dangerous deployments of less-lethal force.
   17 The reason is clear: under even the strictest of objective standards, the use of such
   18 damaging weapons against peaceful, non-threatening protesters is clearly
   19 unconstitutional. Cf. Nelson v. City of Davis, 685 F.3d 867, 877–83 (9th Cir. 2012)
   20 (“[T]he general disorder of the complex cannot be used to legitimize the use of
   21 pepperball projectiles against non-threatening individuals.”).
   22         The unfortunate fact of the matter, however, is that the LASD has repeatedly
   23 failed to adhere to its written policies regarding use of force, which unequivocally
   24 prohibit unreasonable, excessive, and unnecessary force. See Decl. of Commander
   25 Robert J. Lewis, ¶ 36 (Dkt. 23-1 at p. 17 of 39). In contrast, the demonstrated de facto
   26 policy the LASD has repeatedly endorsed involves indiscriminate deployments of
   27 dangerous levels of force at individuals who pose no threat to law enforcement. Proof
   28 of such a custom or practice satisfies the dictates of Monell v. Department of Social

                                                 -11-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 17 of 23 Page ID #:737




    1 Services of City of New York, 436 U.S. 658 (1978) under longstanding Supreme Court
    2 precedent. See, e.g., City of Canton, Ohio v. Harris, 489 U.S. 378, 387–88 (1989)
    3 (rejecting contention that “only unconstitutional policies are actionable under [§
    4 1983]”) (emphasis added); see also Pembaur v. City of Cincinnati, 475 U.S. 469, 479–
    5 80 (1986). (“The ‘official policy’ requirement [under Monell] was intended to
    6 distinguish acts of the municipality from acts of employees of the municipality, and
    7 thereby make clear that municipal liability is limited to action for which the
    8 municipality is actually responsible.        Monell reasoned that recovery from a
    9 municipality is limited to acts that are, properly speaking, acts ‘of the municipality’—
   10 that is, acts which the municipality has officially sanctioned or ordered. With this
   11 understanding, it is plain that municipal liability may be imposed for a single decision
   12 by municipal policymakers under appropriate circumstances.”).
   13         Perhaps then it is no surprise that – rather than addressing the specific facts
   14 pertaining to specific instances of unconstitutional misconduct – the LASD’s
   15 argument relies on the convenient fiction of a single, monolithic “they,” enabling the
   16 LASD to assert that “they physically attacked members of the LASD with various
   17 weapons.” See Dkt. 32 at 11:3–4 (p. 19 of 25). Of course, neither Plaintiffs’ claims
   18 on the merits, nor the specific relief Plaintiffs seek on a preliminary basis, pertain to
   19 protesters who are attacking the LASD or present a threat to anyone. To the contrary,
   20 Plaintiffs have demonstrated an urgent need to prevent the concerted, indiscriminate
   21 use of these dangerous weapons – which the LASD has repeatedly deployed against
   22 “the crowd” just as recklessly as the LASD presents to this Court the misguided
   23 argument that this conduct is justified because some protesters behaved in unlawful,
   24 threatening ways. As discussed above, one person’s misconduct does not justify the
   25 use of unreasonable force against other people, even if they happen to be in the same
   26 general area at the same time.
   27         Similarly, the LASD takes disingenuous steps to minimize the demonstrated
   28 scope of these unlawful practices in recent months. The 150-year history of the

                                                  -12-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 18 of 23 Page ID #:738




    1 Department has nothing to do with the specific pattern at issue here, which pertains
    2 to the unlawful, retaliatory suppression of protests about police brutality and systemic
    3 racism beginning in May, 2020. Moreover, it is clear that each documented protest
    4 at which such unlawful force was deployed involved multiple utilizations of unlawful
    5 force. This is not about a single, rogue deputy who fired once, against policy, into a
    6 peaceful crowd. To the contrary, the recent uses of less-lethal force involve the
    7 coordinated actions of multiple deputies at several different stations across the
    8 County.
    9        Accordingly, Defendants’ reliance on the Supreme Court’s decision in City of
   10 Oklahoma City v. Tuttle, 471 U.S. 808 (1985), is misguided. Tuttle holds merely that
   11 “[p]roof of a single incident of unconstitutional activity is not sufficient to impose
   12 liability under Monell, unless proof of the incident includes proof that it was caused
   13 by an existing, unconstitutional municipal policy, which policy can be attributed to a
   14 municipal policymaker.” Id. at 823–24; see also id. at 812 (noting that aside from the
   15 particular shooting at issue, neither the shooting officer nor “any other member of the
   16 Oklahoma City police force had been involved in a similar incident”). Similarly, the
   17 Ninth Circuit’s holding in Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996) holding
   18 modified by Navarro v. Block, 250 F.3d 729 (9th Cir. 2001) – incidentally, like Tuttle,
   19 a case involving the shooting of a robbery suspect – simply restates the general
   20 proposition that “liability for improper custom [under Monell] may not be predicated
   21 on isolated or sporadic incidents.” More specifically, the claim at issue in Trevino
   22 pertained to allegations that the City of Los Angeles indemnified officers for
   23 misconduct as a matter of custom or policy under Monell, and the Ninth Circuit found
   24 that the record was “virtually devoid of any direct evidence of council indemnification
   25 prior to the shooting.” Id. at 919.
   26        The coordinated, unlawful deployment of these dangerous weapons at a single
   27 protest thus presents remarkably more compelling evidence of a coordinated custom
   28 or de facto practice. The fact that multiple deputies engaged in the same, clearly

                                                 -13-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 19 of 23 Page ID #:739




    1 unconstitutional tactics indicates that there was nothing “isolated or sporadic” about
    2 any particular deputy’s use of unlawful force. Self-evidently, these brutal tactics have
    3 been coordinated and implemented in a widespread manner at multiple protests.
    4 Accordingly, under Monell, compelling evidence confirms that the LASD has adopted
    5 an unlawful policy regarding its use of less-lethal weapons against protesters. See,
    6 e.g., (“‘[A] custom or practice can be inferred from ... evidence of repeated
    7 constitutional violations for which the errant municipal officers were not discharged
    8 or reprimanded.’” Velazquez v. City of Long Beach, 793 F.3d 1010, 1027 (9th Cir.
    9 2015) (quoting Hunter v. Cnty. of Sacramento, 652 F.3d 1225, 1233 (9th Cir. 2011)).
   10         Plaintiffs also satisfy Monell under a ratification theory.       Although the
   11 compelling evidence of the recurring use of unlawful, dangerous tactics against
   12 peaceful protesters is well documented, the record also confirms that at the highest
   13 levels, the conduct of LASD deputies in response to the recent protests has been
   14 affirmed, condoned, and even championed. The LASD’s evidentiary objections are
   15 without merit, in this regard, and the Court can – and should – take Sherriff
   16 Villanueva’s words into account in assessing this viable, additional confirmation that
   17 the LASD has emphatically ratified the violence its deputies have inflicted upon
   18 Plaintiffs and other protesters who posed no threat to anyone’s safety. Cf. Hernandez
   19 v. City of San Jose, 241 F. Supp. 3d 959, 980 (N.D. Cal. 2017), aff’d in part, dismissed
   20 in part, 897 F.3d 1125 (9th Cir. 2018) (“Plaintiffs allegations regarding Garcia's
   21 statements after the Trump Rally and [Police Chief] Garcia’s failure to reprimand
   22 police officers are sufficient to state a claim that the municipality ratified the police
   23 officers’ allegedly unconstitutional actions.”).
   24   V.    DEFENDANTS MISREAD ALL THE CASELAW FOLLOWING
   25         ZEPEDA.
   26         Contrary to Defendants’ misleading suggestion, the Ninth Circuit in
   27 Easyriders Freedom F.I.G.H.T. v. Hannigan, 92 F.3d 1486 (9th Cir. 1996) did not at
   28 any point discuss the distinction between a permanent versus preliminary injunction.

                                                  -14-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 20 of 23 Page ID #:740




    1 Easyrider cited Bresgal v. Brock, 843 F.2d 1163 (9th Cir. 1987)for one proposition
    2 only: “an injunction”, regardless of whether it is permanent or preliminary, “is not
    3 necessarily made overbroad by extending benefit or protection to persons other than
    4 prevailing parties in the lawsuit - even if it is not a class action - if such breadth is
    5 necessary to give prevailing parties the relief to which they are entitled." Easyriders,
    6 92 F.3d at 1501-02 (quoting Bresgal, 843 F.2d at 1170) (emphasis in original).
    7         The reason why Easyriders does not even mention this distinction is because
    8 Bresgal’s discussion of why Zepeda is inapplicable is not grounded in the fact that
    9 Bresgal concerns a permanent injunction. While the Ninth Circuit in Bresgal briefly
   10 mentions that Zepeda v. INS, 753 F.2d 719 (9th Cir. 1985) concerns “a preliminary
   11 injunction and was limited to that situation”, the court went into a more in-depth
   12 discussion about why “[t]here is no general requirement that an injunction affect only
   13 the parties in the suit.” Bresgal, 843 F.2d at 1169 (emphasis added). In fact, the Ninth
   14 Circuit pointed out the primary reason why Zepeda has no application is because “[a]
   15 closer examination . . . indicates that the logic behind [it] cannot control here.” Id. at
   16 1170. Zepeda’s general rule that a court cannot determine the rights of persons not
   17 before the court is limited in usefulness when a court issues an injunction against a
   18 specific defendant that inevitably affects “a major class of persons . . . not before the
   19 court.” Id. That is when Bresgal went on to make clear that the “import of the rule
   20 underlying Zepeda is that an injunction cannot issue against an entity that is not a
   21 party to the suit.” Id. (emphasis added).
   22         The Ninth Circuit then observed that in Zepeda, “the injunctive relief requested
   23 could ‘be granted to the individual plaintiffs without the relief inevitably affecting the
   24 entire class.’” Id. (quoting Zepeda, 753 F.2d at 729 n.1). However, Zepeda allows
   25 for a broader injunction if it is necessary to provide “prevailing parties the relief to
   26 which they are entitled.” Id. As outlined in Plaintiffs’ supplemental briefing, such
   27 relief is necessary for the same reasons in Bresgal and Easyriders. Indeed, as set forth
   28 in Plaintiff Jiang and Bryant’s declarations, they have been deterred from attending

                                                  -15-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 21 of 23 Page ID #:741




    1 demonstrations based on their observation of the LASD’s use of excessive force
    2 against other peaceful protesters. See Jiang Decl. at ¶ 8-9; Bryant Decl. at ¶¶ 5-6.
    3 Further, Plaintiff Padilla has continued to attend several peaceful demonstrations
    4 where he witnessed LASD deputies use less-lethal munitions and chemical agents.
    5 See Padilla Decl. at ¶¶ 5-8. Accordingly, the injunctive relief should extend to all
    6 future protests in order for it to be effective and enforce the rights of the Plaintiffs to
    7 attend peaceful demonstrates.5
    8 VI.     PLAINTIFFS HAVE STANDING FOR INJUNCTIVE RELIEF.
    9         Unlike the plaintiff in City of Los Angeles v. Lyons, 461 U.S. 95 (1983),
   10 Plaintiffs’ threat of injury is not speculative given the ongoing nature of protests
   11 against police brutality. In fact, more protests have taken place over the recent police
   12 killing of Walter Wallace Jr. in Philadelphia.6 “To establish a case or controversy
   13 Plaintiffs need not establish that future harm is certain, or even probable.” Multi-
   14 Ethnic Immigrant Workers Org. Network v. City of L.A., 246 F.R.D. 621, 628 (C.D.
   15 Cal. 2007). All they must show is that future harm is not conjectural or hypothetical.
   16 Id. (citing Lyons, 461 U.S. at 105-08).
   17         The evidence submitted by Plaintiffs establishes that on multiple occasions, the
   18 LASD used projectiles and chemical agents against peaceful protesters. See Dkt. 28
   19 at 2:20–8:19 (citing witness declarations). Moreover, Plaintiff Jiang’s and Bryant’s
   20
              5
   21            Defendants ask this court to reject several published and unpublished district
        court cases within this circuit only because they incorrectly believe Easyriders is
   22   inapplicable to preliminary injunctions. The fact that several cases did not even
   23   mention whether a preliminary versus permanent injunction is of any importance is
        because that distinction is not the thrust of Easyriders and Bresgal. The lack of any
   24   analysis on this point in several cases that follow evinces that Defendants are
   25   completely off-base. Tellingly, Defendants do not even bother citing to any other
        cases following Bresgal that even note this distinction.
   26          6
                 Pat Ralph, Protests over police killing of Walter Wallace Jr. continue for
   27   second night in West Philly, Philly Voice (October 28, 2020), available at
        https://www.phillyvoice.com/protests-looting-walter-wallace-jr-shooting-police-
   28   west-philly/
                                                   -16-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 22 of 23 Page ID #:742




    1 declarations establish that they have been deterred from attending demonstrations
    2 based on the LASD’s past use of force against them and others. See Jiang Decl. at ¶
    3 8-9. Similarly, while Plaintiff Padilla continued to attend several demonstrations—
    4 all of which LASD deputies used excessive force in some form—he is forced to leave
    5 early and believes others are afraid to attend due to risk of injury. See Padilla Decl.
    6 at ¶ 5-13. Accordingly, it is clear that Plaintiffs have standing to obtain injunctive
    7 relief. See Multi-Ethnic Immigrant Workers Org. Network v. City of L.A., 246 F.R.D.
    8 621, 628 (C.D. Cal. 2007) (finding standing for injunctive relief based on LAPD’s
    9 history of civil rights violations and declarations that Plaintiffs frequent areas where
   10 demonstrations take place).
   11         Plaintiffs who are refraining from protests are only doing so due to their fear of
   12 sustaining injuries from LASD’s indiscriminate use of force, bolstering the need for
   13 this court to issue injunctive relief. As discussed above, Plaintiffs have presented
   14 numerous incidents where LASD has indiscriminately used force against peaceful
   15 protestors. As such, “Defendants’ contention that their overall record of complying
   16 with constitutional requirements relating to crowd control is more positive than
   17 negative is . . . unpersuasive.” Id. Accordingly, “[t]here is a real and immediate threat
   18 that Plaintiffs will be deprived of [their Fourth Amendment] rights as protests
   19 continue.” Don't Shoot Portland v. City of Portland, 2020 U.S. Dist. LEXIS 100801,
   20 *10, 2020 WL 3078329 (D. Or. June 9, 2020).            Therefore, Plaintiffs’ request for
   21 interim injunctive relief should be granted.
   22 VII. CONCLUSION
   23         Defendants’ mischaracterizations of the facts and misstatements of the
   24 applicable law are to no avail. There is an urgent need to enjoin the LASD from
   25 continuing to deploy these less-lethal weapons (which could also be described as
   26 potentially-lethal weapons) against peaceful protesters, and clearly established law
   27 confirms the Court’s ability to do so. Plaintiffs urge the Court to intervene without
   28 delay, as the LASD’s continued implementation of its current practices will put the

                                                  -17-
Case 2:20-cv-07870-DMG-PD Document 37 Filed 10/30/20 Page 23 of 23 Page ID #:743




    1 lives and bodies of law-abiding people exercising their constitutional rights at risk.
    2 The only way to preserve the status quo, and prevent further infliction of potentially
    3 permanent or even lethal injuries, is to enjoin the LASD from further indiscriminate
    4 use of these dangerous weapons.
    5
    6 Dated: October 30, 2020                    Respectfully submitted,
    7
                                                  By: /s/ Jorge Gonzalez
    8
                                                  Jorge Gonzalez
    9                                             A PROFESSIONAL CORPORATION
   10                                             Paul Hoffman
                                                  Michael D. Seplow
   11                                             Aidan C. McGlaze
   12                                             Kristina A. Harootun
                                                  John Washington
   13                                             SCHONBRUN SEPLOW HARRIS
   14                                             HOFFMAN & ZELDES LLP
   15                                             Carolyn Y. Park
                                                  LAW OFFICE OF CAROLYN PARK
   16
                                                  Arnoldo Casillas
   17                                             Denisse O. Gastélum
   18                                             CASILLAS & ASSOCIATES
                                                  Morgan E. Ricketts
   19
                                                  RICKETTS LAW
   20
                                                  Attorneys for Plaintiffs and Proposed
   21                                             Class.
   22
   23
   24
   25
   26
   27
   28

                                                -18-
